Citation Nr: 9930078	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  95-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing eligibility 
for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1968.  He died in September 1993.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The veteran died as a result of peripheral vascular 
disease, with other significant conditions identified as 
diabetes mellitus and end stage renal disease.

2.  Competent medical evidence links the veteran's peripheral 
vascular disease, diabetes mellitus and renal disease to the 
severe obesity and hypertension for which he was treated 
during his period of active service.


CONCLUSION OF LAW

As disabilities which were incurred in service caused the 
veteran's death, eligibility for dependency and indemnity 
compensation is established.  38 U.S.C.A. §§ 1310(b), 5107(b) 
(West 1991); 38 C.F.R. § 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's obesity and 
hypertension, which began in service, led to the medical 
conditions which caused his death.  As a preliminary matter, 
the Board finds that the appellant's claim is well grounded, 
in that it is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

A claimant of DIC benefits is entitled to service connection 
for cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the death.  38 U.S.C.A. § 1310(b) (West 1991).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312 (1998).

The veteran died in September 1993.  The Certificate of Death 
lists the cause of death as peripheral vascular disease.  
Other significant conditions contributing to the death were 
identified as diabetes mellitus and end stage renal disease.  

The veteran's service medical records show that he was 
diagnosed with severe exogenous obesity and hypertension 
throughout his time on active duty.  The July 1950 enlistment 
examination recorded a weight of 277 pounds and assessed the 
veteran as being overweight.  In February 1960, the veteran's 
height was recorded as 73 inches, with a weight of 310 
pounds, and a blood pressure reading of 160/90.  From 
February to March 1965, the veteran was hospitalized for 
weight reduction.  He was diagnosed with exogenous obesity 
and placed on a reduced calorie diet.  It was noted that he 
had tried every reducing program with no success and that 
anorexigenic agents had to be discontinued due to aggravation 
of the veteran's hypertension.  While in the hospital, the 
veteran lost 53 pounds to a weight of 287 pounds, and blood 
pressure returned to normal.  The veteran's retirement 
examination of February 1968 recorded a weight of 330 pounds 
and a blood pressure reading of 160/90.  A hypertension 
consultation was performed the following month.  The veteran 
was diagnosed with exogenous obesity and it was noted that 
the high blood pressure reading was likely related to the 
obesity.

The first evidence of record showing medical treatment 
following service is from Mt. Carmel Medical Center in 
September 1972 which diagnosed the veteran with exogenous 
obesity, essential hypertension, decreased glucose tolerance, 
and rectal polyp.  Voluminous medical records relating to the 
veteran's treatment for complications associated with 
diabetes, hypertension, obesity, coronary artery disease, and 
end stage renal disease are associated with the claims file.  
These records date from the early 1970's to the veteran's 
death in September 1993.  

The record contains opinions from two physicians which 
address the role of the veteran's obesity and hypertension in 
service played in his death.  After a review of the medical 
evidence, a medical adviser to the rating board in March 1998 
opinion stated that hypertension and diabetes are often 
present with obesity and improve with weight control; 
however, obesity is not the cause of these conditions.  The 
medical adviser concluded that there was insufficient 
evidence to associate hypertension or obesity with 
progressive renal disease, diabetes mellitus, or peripheral 
vascular disease, recorded as the cause of death.

Pursuant to 38 U.S.C.A. § 5107(a), 7109; 38 C.F.R. § 20.901 
and VHA Directive 10-95-040 dated April 17, 1995, the Board 
sought a medical expert opinion in this appeal.  In May 1999, 
the Board received an opinion from a physician who is board 
certified in Nephrology and Internal Medical.  After a review 
of the veteran's medical history, this physician stated that 
the medical problems which led to the veteran's death, 
including diabetes, kidney failure, and vascular disease, 
were all causally related to the obesity which began in 
service.  He further stated that the connection between 
obesity and the development of diabetes in adulthood was 
firmly established.  Therefore, there is an unbroken chain of 
causality from obesity to diabetes to kidney failure and the 
complications from kidney failure.  He also said that the 
veteran's hypertension in service was etiologically related 
to the subsequent diagnoses of peripheral vascular and renal 
diseases.  However the more important risk factor was the 
diabetes which was related to the obesity.  

Thereafter, the undersigned member of the Board sought an 
additional opinion with respect to the following questions:  

(1) Was the veteran's obesity the result of an 
underlying disease etiology or disease process  If 
an underlying etiology or disease process was 
present, is it at least as likely as not that it 
began during the veteran's period of service?

(2) If the veteran's obesity was not a 
manifestation of an underlying etiology or disease 
process, may it be defined medically as a disease?

In September 1999, the same physician responded that: 

[the veteran's] obesity [was] not the result a pre-
existing disease (e.g. hypothyroidism) but is a 
disease in its own right resulting from both 
hereditary factors and environmental factors (diet, 
exercise, etc).  The patient's weight problem 
reached a stage where it was considered to qualify 
as the disease "obesity" during the veteran's 
period of active service.  Obesity is defined 
medically as a disease.  I refer you to the current 
edition of ICD-9 codes (International 
Classification of Disease. Code 278.00, 278.01 and 
278.8 all refer to obesity[).]

The Board will accord greater weight to the opinion offered 
by the physician who is board certified in Nephrology and 
Internal Medicine than to the opinion offered by the medical 
advisor to the rating board.  We note that while both 
proffered their opinions after a review of the record, the 
medical advisor to the rating board offered no support for 
his opinion.  In addition, the record before the Board 
contains no information concerning the medical advisor 
specific areas of professional expertise.  The Board adopts 
the reasoning set forth in the May 1999 and September 1999 
opinions and finds that the preponderance of the evidence 
supports a grant of service connection for the cause of the 
veteran's death.  Accordingly, eligibility for dependency and 
indemnity compensation is established..


ORDER

Service connection for the cause of the veteran's death for 
the purpose of establishing eligibility for DIC benefits is 
granted.



		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

